



WINTRUST FINANCIAL CORPORATION
NONQUALIFIED STOCK OPTION AGREEMENT
This Nonqualified Stock Option Agreement (the “Agreement”) is dated as of «Date»
(the “Grant Date”), by and between Wintrust Financial Corporation, an Illinois
corporation (the “Company”), and «First_Name» «Last_Name» (the “Participant”)
and is governed by the terms of the Wintrust Financial Corporation Long-Term
Incentive Program (the “Program”), which was adopted by the Compensation
Committee (the “Committee”) of the Board of Directors of the Company under the
Wintrust Financial Corporation 2015 Stock Incentive Plan (the “Plan”).
Capitalized terms not defined herein shall have the meanings specified in the
Program or the Plan.
1.    Award.
(a)     Subject to the terms of this Agreement, the Program and the Plan, the
Company hereby grants to the Participant an Option to purchase an aggregate of
«Target_Time_Vested_Stock_Options_Units» shares of the Company’s common stock,
no par value (the “Common Stock”), at an exercise price of $XXX per share (the
“Exercise Price”). The number of shares of Common Stock and the Exercise Price
shall be subject to adjustment as provided in the Plan. It is understood that
this Agreement is subject to the terms of the Program and Plan, to which
reference is hereby made for a more detailed description of the terms to which
the Option is subject and by which reference the Program and Plan are
incorporated herein. The Program and the Plan shall control in the event there
is any conflict between the Plan or Program and this Agreement and on such
matters as are not contained in this Agreement.
(b)    The Option shall be null and void unless the Participant shall accept
this Agreement by executing it in the space provided below and returning such
execution copy to the Company within ninety (90) days following the
Participant’s receipt of this Agreement.
2.    Vesting and Exercise. (a) Subject to the terms of this Agreement, the
Option shall vest and become exercisable as follows:
Date                            33.3%
Date                            33.3%
Date                            33.4%


(b) Unless otherwise permitted by the Committee under the terms of the Program
or Plan, during the lifetime of the Participant, the Option may be exercised
only by the Participant. Subject to the terms and conditions of this Agreement,
the Option shall be exercisable by delivery of written notice of exercise
accompanied by payment of the Exercise Price and any applicable tax withholding
either (i) in cash, (ii) by delivery to the Company (either actual delivery or
by attestation procedures established by the Company) of shares of Common Stock
having an aggregate Fair Market Value, determined as of the date of exercise,
equal to the aggregate purchase price and taxes payable pursuant to the Option
by reason of such exercise, (iii) by authorizing the Company to withhold whole
shares of Common Stock which would otherwise be delivered having an aggregate
Fair Market Value, determined as of the date of








 
1



--------------------------------------------------------------------------------




exercise, equal to the amount necessary to satisfy such obligation, (iv) except
as may be prohibited by applicable law, in cash by a broker-dealer acceptable to
the Company to whom Participant has submitted an irrevocable notice of exercise
or (v) by a combination of (i), (ii) and (iii). Any fraction of a share of
Common Stock which would be required to pay such exercise price and tax
withholding shall be disregarded and the remaining amount due shall be paid in
cash by the Participant.
(c)    Upon (i) a Change of Control or (ii) the termination of the Participant’s
employment by the Company without Cause or by the Participant due to a
Constructive Termination within 18 months following the occurrence of a Change
of Control, the Option shall be governed by the terms of Sections 12(a) and
12(b) of the Plan, as applicable.
(d)    Unless earlier terminated hereunder or under the Plan, the Option shall
expire on the seventh anniversary of the Grant Date (the “Expiration Date”).
3.    Termination of Employment. The Option shall be vested and exercisable
following a termination of the Participant’s employment according to the
following terms and conditions:
(a)    Termination by Reason of Death or Permanent Disability. In the event the
employment of the Participant is terminated by reason of the Participant’s death
or Permanent Disability, then the Option shall be 100% vested upon the effective
date of such termination of employment and the Option may thereafter be
exercised by the Participant or the Participant’s executor, administrator, legal
representative, guardian or similar person until and including the earlier to
occur of (i) the date which is one year after the date of such termination of
employment and (ii) the Expiration Date.
For purposes of this Agreement, “Permanent Disability” shall mean any mental or
physical illness, disability or incapacity that renders the Participant unable
to perform his/her duties where a) such Permanent Disability has been determined
to exist by a physician selected by the Company or b) the Company has reasonably
determined, based on such physician’s advice, that such disability will continue
for 180 days or more within any 365-day period, of which at least 90 days are
consecutive. The Participant shall cooperate in all respects with the Company if
a question arises as to whether he/she has become disabled (including, without
limitation, submitting to an examination by a physician or other health care
specialist selected by the Company and authorizing such physician or other
health care specialist to discuss the Participant’s condition with the Company).
(b)    Termination by Reason of Retirement. In the event the employment of the
Participant is terminated by reason of Retirement, then the Option, to the
extent vested on the date of such termination of employment, may thereafter be
exercised by the Participant until and including the earlier to occur of (i) the
date which is one year after the date of such termination of employment and (ii)
the Expiration Date. The portion of the Option that was not vested immediately
prior to such termination of employment shall terminate immediately upon such
termination of employment.












 
2



--------------------------------------------------------------------------------




For purposes of this Agreement, “Retirement” shall mean the termination of a
Participant’s employment for any reason other than death, disability or
termination for Cause if it occurs on or after age 65 or on or after age 55 and,
as of the date of termination, the sum of the Participant’s attained age as of
his/her most recent birthday and the full and completed years of service with
the Company (including continuous years of service, if any, with a subsidiary as
of the date such subsidiary was acquired by the Company) equals or exceeds 75.
(c)    Termination by the Company without Cause or Voluntary Termination by the
Participant. In the event the employment of the Participant is terminated by
reason of the Company’s termination of the Participant’s employment without
Cause or the Participant’s voluntary termination of employment for any reason
other than due to death, Permanent Disability or Retirement, then the Option, to
the extent vested on the date of such termination of employment, may thereafter
be exercised by the Participant until and including the earlier to occur of (i)
the date which is 90 days after the date of such termination of employment and
(ii) the Expiration Date. The portion of the Option that was not vested
immediately prior to such termination of employment shall terminate immediately
upon such termination of employment.
(d)    Termination by the Company for Cause. In the event the employment of the
Participant is terminated by the Company for Cause, then the Option, whether or
not vested, shall terminate immediately upon such termination of employment.
(e)    Leave of Absence. During any paid or Company-approved unpaid leave of
absence, the Option shall continue to vest during such leave of absence,
provided that the Participant continues to remain an employee of the Company or
one of its Affiliates.
4.    Non-Solicitation. The Participant understands and acknowledges that the
Company and its Affiliates (collectively, “Wintrust”), has expended and
continues to expend significant time and resources in recruiting, training and
retaining Participant and its employees and in the development of valuable
business relationships with its consultants and agents, the loss of which would
cause significant and irreparable harm to Wintrust. During Participant’s
employment with Wintrust and for twelve (12) months thereafter, Participant
agrees and covenants not to directly or indirectly hire, solicit, induce or
attempt to hire, solicit or induce any employee, consultant, or agent of
Wintrust (i) to terminate such person’s employment or association with Wintrust
or (ii) to become employed by or serve in any capacity by a bank or other
financial institution which operates or is planned to operate at any facility
which is located within a ten mile radius of any principal office or branch
office of Wintrust. This restriction shall not prohibit Participant from hiring
a Wintrust employee, consultant or agent in response to a general solicitation
to the public. The restrictive covenants in this Agreement are in addition to
and do not supersede the restrictive covenants in any other agreement
Participant may have with Wintrust.
5.    Remedies. Participant acknowledges that compliance with the terms of this
Agreement is necessary to protect Wintrust’s employment and business
relationships and Wintrust’s goodwill and that any breach by Participant of this
Agreement shall cause continuing and irreparable injury to Wintrust for which
money damages would not be an adequate remedy. Participant acknowledges that the
Company and its Affiliates are all intended beneficiaries of








 
3



--------------------------------------------------------------------------------




this Agreement. Participant acknowledges that Wintrust shall be, in addition to
any other rights or remedies it may have, entitled to injunctive relieve for any
breach by Participant of any part of this Agreement. This Agreement shall not in
any way limit the remedies available in law or equity to Wintrust.
6.    Transferability. The Option shall not be subject to execution, collateral
assignment, attachment or similar process, unless otherwise permitted by the
Committee under the terms of the Program or Plan. Any such attempted action or
other disposition of the Option contrary to the provisions of the Program or
Plan shall be null and void, and in such event the Company shall have the right
to terminate the Option. Such termination shall not prejudice any rights or
remedies which the Company or an Affiliate may have under this Agreement or
otherwise.
7. Rights as a Shareholder. The Participant shall not be deemed for any purpose
to be a shareholder of the Company with respect to any of the shares of Common
Stock subject to the Option unless and until such shares are purchased and
issued upon the exercise of the Option, in whole or in part, and the Participant
becomes a shareholder of record with respect to such issued shares.
8.    Clawback Provision. Participant acknowledges that Participant has read the
Company’s Clawback Policy. In consideration of the grant of the Option, the
Participant agrees to abide by the Company’s Clawback Policy and any
determinations of the Board pursuant to the Clawback Policy. Without limiting
the foregoing, and notwithstanding any provision of this Agreement to the
contrary, the Participant agrees that the Company shall have the right to
require the Participant to repay the value of the Option as may be required by
law (including, without limitation, the Dodd-Frank Wall Street Reform and
Consumer Protection Act and implementing rules and regulations thereunder). This
Section 8 shall survive the termination of the Participant’s employment for any
reason. The foregoing remedy is in addition to and separate from any other
relief available to the Company due to the Participant’s misconduct or fraud.
Any determination by the Committee with respect to the foregoing shall be final,
conclusive and binding upon the Participant and all persons claiming through the
Participant.
9.    Notices. Each notice relating to this Agreement shall be in writing and
delivered in person or by registered mail to Wintrust Financial Corporation,
9700 West Higgins Road, Rosemont, IL 60018, Attn: General Counsel, or at such
other address designated by the Company. All notices to the Participant or other
person or persons then entitled to exercise the Option shall be delivered to the
Participant or such other person or persons at the Participant’s address as it
then appears on the Company’s records.
10.    Administration. Any dispute or disagreement which shall arise under, as a
result of, or in any way shall relate to the interpretation or construction or
this Agreement shall be determined by the Committee or by the Board of Directors
of the Company (or any successor corporation), and any such determination shall
be final, binding and conclusive for all purposes.
11.    Governing Law. This agreement shall be governed by laws of the State of
Illinois and shall inure to the benefit of and be binding upon the Company and
its successors and assigns and the Participant and the Participant’s heirs,
executors, administrators and successors.










 
4



--------------------------------------------------------------------------------




Wintrust Financial Corporation by:




 
 
 
 
Edward J. Wehmer, President and Chief Executive Officer
 
Date
 







Participant:




 
 
 
 
«First_Name» «Last_Name»
 
Date
 









Attest








 
 
 
 
David A. Dykstra
 
Date
 











 
5

